IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-40599
                          Conference Calendar


ARNOLD MACIAS,
                                             Plaintiff-Appellant,

versus

JERRY D. WHITTON ET AL.,
                                             Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-66
                       - - - - - - - - - -

                            April 19, 1999

Before JONES, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Arnold Macias, Texas inmate # 465951, proceeding pro se and

in forma pauperis (IFP), appeals the district court’s dismissal

as frivolous, pursuant to 28 U.S.C. § 1915, of his civil rights

complaint, 42 U.S.C. § 1983.    Macias’ motions for remand and

reinstatement of his § 1983 complaint, for a hearing, for

“Justification En Banc,” and for appointment of counsel are

DENIED.

     The district court may dismiss an IFP complaint as frivolous

if it lacks an arguable basis in law or fact.      29 U.S.C.

§ 1915(e)(2)(B)(i); see Siglar v. Hightower, 112 F.3d 191, 193

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40599
                                -2-

(5th Cir. 1997).   “A complaint lacks an arguable basis in law if

it is based on an indisputably meritless legal theory, such as if

it alleges the violation of a legal interest which clearly does

not exist.”   Siglar, 112 F.2d at 193.    We review the dismissal of

an IFP complaint as frivolous for an abuse of discretion.        Id.

     The district court dismissed Macias’ § 1983 complaint

pursuant to Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

Macias has not identified error in the district court’s reasons

for dismissing his § 1983 complaint, and thus, he has abandoned

his appeal.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987)(when appellant fails to

identify error in the district court's analysis, it is the same

as if appellant had not appealed that judgment).    Macias’

assertions that the district court did not enter his complaint

against Judge Calhoon and did not rule on his motions are

frivolous.

     Macias’ appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is dismissed.     See 5TH CIR. R.

42.2.

     The dismissal of this appeal as frivolous and the dismissal

in the district court of the complaint as frivolous count as two

separate “strikes” for purposes of 28 U.S.C. § 1915(g).     We

caution Macias that once he accumulates three strikes, he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.
                     No. 98-40599
                          -3-

DISMISSED AS FRIVOLOUS; WARNING ISSUED; MOTIONS DENIED.